Exhibit 10.2

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT, dated as of August 31, 2009
(this “Amendment”), is between Marvel Entertainment, Inc., a Delaware
corporation (“MEI”) and Marvel Characters B.V., a company incorporated under the
laws of The Netherlands (“MCBV,” and together with MEI, “Employer”), on the one
hand, and Isaac Perlmutter (the “Executive”), on the other.

RECITALS:

WHEREAS, Employer and the Executive are parties to that certain Executive
Employment Agreement dated as of March 23, 2009 (the “Original Agreement”);

WHEREAS, MEI has entered into that certain Agreement and Plan of Merger dated as
of August 31, 2009, among The Walt Disney Company (“Parent”), Maverick
Acquisition Sub, Inc. (“Merger Sub”), Maverick Merger Sub, LLC and MEI (the
“Merger Agreement”) pursuant to which the parties intend to effect an
acquisition of MEI by Parent through the merger of Merger Sub with and into MEI
subject to the conditions set forth in the Merger Agreement (the “Merger”); and

WHEREAS, the parties hereto desire to amend the Original Agreement on the terms
and conditions set forth herein, effective as of the closing date of the Merger.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Amendment of Section 4(d) of Original Agreement. Section 4(d) is hereby
amended to insert the following as a new paragraph after Section 4(d)(ii):

“Notwithstanding anything to the contrary contained herein, the Executive
acknowledges and agrees that, so long as during the term MEI and The Walt Disney
Company comply in all material respects with the “Policies for Management of the
Marvel Business,” set forth on Section 5.13 of the Company Disclosure Letter, as
defined in that certain Agreement and Plan of Merger dated as of August 31,
2009, among The Walt Disney Company, Maverick Acquisition Sub, Inc., Maverick
Merger Sub, LLC and MEI, the Executive shall not have Good Reason to terminate
his employment pursuant to (A) subsection (i) of this Section 4(d) or
(B) subsection (ii) of this Section 4(d) with respect to a material breach of
Section 1(a) of this Agreement.”

2. Noncompetition. The references in Section 8(a) and 8(b) of the Original
Agreement to “any business conducted by the Group” shall refer only to those
businesses conducted by the Group (as defined in the Original Agreement) as of
the date hereof.

3. Resignation. Notwithstanding anything to the contrary set forth in the
Original Agreement, the Executive shall be entitled to terminate his employment
for any reason on sixty (60) days’ prior written notice to Parent, and any such
resignation shall not constitute a breach of the Original Agreement.

 

1



--------------------------------------------------------------------------------

4. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. This Amendment shall be binding upon the respective parties hereto
upon the execution and delivery of this Amendment by each of the parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

5. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

6. Effect of Amendment. Except as expressly amended hereby, the Original
Agreement shall remain in full force and effect. Any reference to the Original
Agreement contained in any notice, request or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise require.

7. Termination of Merger Agreement. Should the Merger Agreement be terminated
pursuant to Article VII thereof, this Amendment shall be null and void and shall
have no effect.

*     *     *     *     *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Executive
Employment Agreement as of the date above first written.

 

MARVEL ENTERTAINMENT, INC. By:  

/s/    John Turitzin

Name:   John Turitzin Title:   Executive Vice President MARVEL CHARACTERS B.V.
By:  

/s/    Alan Fine

Name:   Alan Fine Title:   EVP, Office of CEO, Marvel Ent, Inc. By:  

/s/    Isaac Perlmutter

  Isaac Perlmutter